                 Case 18-10601-MFW                Doc 1574        Filed 10/09/18         Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


-------------------------------------------------------------x
                                                             :
In re:                                                       :        Chapter 11
                                                             :
THE WEINSTEIN COMPANY HOLDINGS                               :        Case No. 18-10601 (MFW)
LLC, et al.,                                                 :
                                                             :        (Jointly Administered)
                                   Debtors.1                 :
                                                             :                       1567
                                                                      Re: Docket No. ___
-------------------------------------------------------------x


                          ORDER APPROVING STIPULATION AMONG
                        THE DEBTORS, LANTERN ENTERTAINMENT LLC,
                       VERTIGO PRIME, INC. AND GOOD FEAR FILM, INC.

          Upon consideration of the Stipulation Among the Debtors, Lantern Entertainment LLC,

Vertigo Prime, Inc. and Good Fear Film, Inc. (the “Stipulation”),2 a copy of which is attached to

this Order as Exhibit 1, as agreed to by and among the above-captioned debtors and debtors-in-

possession (the “Debtors”), Lantern Entertainment LLC (together with its affiliates, “Lantern”),

Vertigo Prime, Inc. f/s/o Roy Lee (“Lee”) and Good Fear Film, Inc. f/s/o Chris Bender

(“Bender” and together with Lee, the “Producers”), dated October 4, 2018.

                    IT IS HEREBY ORDERED THAT:

          1.        The Stipulation is approved in its entirety and is incorporated here by reference.

          2.        The Debtors are authorized to take any and all actions reasonably necessary to

effectuate the terms of this Order and the Stipulation.

1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
    mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
    10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
    purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is
    not provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims
    and noticing agent at http://dm.epiq11.com/twc.
2
    Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms in the
    Stipulation.


#50395117 v1
               Case 18-10601-MFW           Doc 1574      Filed 10/09/18      Page 2 of 2




          3.     Subject to the terms of the Stipulation, any and all rights, title or interests under

the Producing Services Agreement, including, without limitation, the results and proceeds of the

Producers’ services shall be deemed to have been transferred to Lantern free and clear of any

liens, claims interests, or encumbrances pursuant to the Sale Order.

          4.     Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order shall be

immediately effective and enforceable upon its entry.

          5.     This Court retains jurisdiction over any and all matters arising from or related to

the implementation of the Stipulation and this Order.




          Dated: October 9th, 2018
                                                          MARY F. WALRATH
          Wilmington, Delaware                      2     UNITED STATES BANKRUPTCY JUDGE
#50395117 v1
